EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
Page one, after DESCRIPTION, insert 
This application is a 371 of PCT/FR2015/053762, filed December 28, 2015. –

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A method for manufacturing a cheese comprising cultivating at least one microorganism in a culture medium consisting of milk or a product obtained from milk to obtain a flavoring matrix; providing a dairy product for filtering that has not been subjected to a prior coagulation, including native casein in the shape of micelles and able to coagulate to form a gel; filtering the dairy product to obtain a retentate comprising 5% to 25% by weight protein and 3% to 30% by weight fat, with the protein not subjected to a step of destructuring and including the native casein in the shape of micelles and able to coagulate to form a gel, wherein the filtration technique implemented is chosen from the techniques of ultrafiltration, microfiltration, and nanofiltration, associated or not with diafiltration; mixing the retentate and the at least one flavoring matrix, with the flavoring matrix being 0.5 to 50% by weight of the total mixture, limits included, and wherein the at least one microorganism in the flavoring matrix is alive, wherein said at least one microorganism from the flavoring matrix remains alive in the mixture and wherein the mixture is devoid of melting salts; and, following the completion of the mixing; salting the mixture; and coagulating the protein both: (1) enzymatically using rennet, and (2) acid coagulation by either (2)(i) fermentation or (2)(ii)chemically using acid to adjust the pH, wherein the coagulating is within the following parameters:  pH of 4- 6.5,  temperature of 15°C - 50°C,  NaCl concentration of 0.1 - 2%, and a dose of rennet extract between 3 g/ 100 L and 50 g/ 100 L, thereby forming a casein gel constituting the cheese, wherein said cheese is devoid of melting salts, and wherein said at least one microorganism from the flavoring matrix remains alive after coagulating the protein is not taught nor fairly suggested by the prior art or any combination thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
June 10, 2022